ROBINSON, J.
A mortagor, who has executed her mortgage deed under the duress of her husband, which duress was unauthorized by and unknown to her mortgagee, and who has thereafter silently and knowingly permitted her mortgagee to extend credit to her husband or her husband’s firm, upon the faith of such mortgage, will not be heard to question the validity of her execution thereof up to the extent such credit has been extended upon the faith of such mortgage.
(Marshall, CJ., Day, Kinkade, Jones and Matthias, JJ., concur. Allen, J., concurs in the syllabus but not in the judgment.)